Citation Nr: 1110109	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-38 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hematuria to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty for training from July 1967 to December 1967 and on active duty from December 1990 to May 1991.  The Veteran also had additional active service in the Marine and Navy Reserves.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated in June 2006, of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran's claim based on undiagnosed illness was previously denied by the RO in March 1995.  However, based on subsequent changes in the law, including that to expand the period within which disabilities resulting from undiagnosed illnesses suffered by Persian Gulf veterans must become manifest to a compensable degree in order for entitlement to be established, the provisions for finality of prior RO decisions are not applicable to the Veteran's claim based upon undiagnosed illness.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104(b) does not preclude consideration of the claim as an original claim even though based on facts in a previously and finally denied claim).  Under the above cited legal authority, the Veteran is entitled to readjudication of his claim for blood in urine due to an undiagnosed illness as an original claim.  

In May 2009, the Board remanded the claim for a hearing.  In August 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In December 2009, the Board remanded the issue for further development.  Based on subsequent statements received from the Veteran, additional development is necessary in light of the duty to assist.  





The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In a statement in February 2010, the Veteran indicated that upon returning from Saudi Arabia he was treated at the VA Medical Center in Asheville, and the records should be requested.  

In December 2009, the Board remanded the claim to afford the Veteran a VA examination.  The record shows that the examination scheduled in May 2010 was cancelled because the Veteran failed to report, however the Veteran in a statement in December 2010 stated the he did not receive notification of the examination.  

As the Board finds the Veteran's statement credible and he as he has expressed a willingness to report for a VA examination, the case is REMANDED for the following action: 

1. Obtain records from the VAMC in Asheville from 1991 to 1992.  If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).
   
2.  Afford the Veteran a VA urology examination and ensure that the VAMC has the Veteran's current address and that the Veteran is notified of the consequence of failure to appear for the examination under 38 C.F.R. § 3.655.  The urologist is asked to determine the following:  

a).  Whether hematuria is a symptom or a disease?

b).  If hematuria is a symptom, whether it is attributable to a known clinical diagnosis? 

c).  If hematuria cannot be attributable to a known clinical diagnosis, then has hematuria been present for a six month period of chronicity during which hematuria was manifested by any one of the following criteria: 

1).  Long-term drug therapy, 1-2 hospitalization per year and/or requiring intermittent intensive management; 

2).  Stricture disease requiring periodic dilatation every 2 to 3 months; 

3).  Daytime voiding interval between two and three hours, or; awakening to void two times per night;  

4).  Requiring the wearing of absorbent materials which must be changed less than 2 times per day; or, 

5).  Albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more with continuous medication required for control.  





A disability that has existed for 6 months or more and a disability that exhibits intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  The 6 month period will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first were manifest.  

The claims folder should be made available to the examiner for review.

3. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
   
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

